—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered July 13, 1995, convicting defendant, after a jury trial, of arson in the second degree, and sentencing him to a term of 8V3 to 25 years, unanimously affirmed.
The court properly denied defendant’s mid-trial request for an adjournment to secure the services of a voice analysis expert witness who was not identified and the value of whose *136testimony was speculative at best. We note that defendant was aware for more than five months prior to trial that the prosecution had a tape recording purporting to be of defendant’s voice but defendant took no steps to pursue this issue until the trial had started (see, Matter of Anthony M., 63 NY2d 270, 283-284; People v Santos, 179 AD2d 790, lv denied 79 NY2d 953).
We perceive no abuse of sentencing discretion. Concur— Milonas, J. P., Rosenberger, Ellerin, Nardelli and Colabella, JJ.